

113 S1571 IS: To permit the District of Columbia to obligate and expend local funds in accordance with the local budget adopted by the Council of the District of Columbia during any period of fiscal year 2014 in which no Federal law appropriating such local funds is in effect, and for other purposes.
U.S. Senate
2013-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1571IN THE SENATE OF THE UNITED STATESOctober 12, 2013Ms. Landrieu (for herself, Mr. Carper, and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo permit the District of Columbia to obligate and expend
local funds in accordance with the local budget adopted
by the Council of the District of Columbia during any
period of fiscal year 2014 in which no Federal law appropriating
such local funds is in effect, and for other
purposes.1.Permitting use of local funds by District of Columbia when no Federal appropriation of local funds is in effect for fiscal year 2014(a)Use of local fundsNotwithstanding any  provision of the District of Columbia Home Rule Act, during any period of fiscal year 2014 in which no Act of Congress is in effect to approve the obligation or expenditure   of local funds by the District of Columbia government, the   District of Columbia may obligate and expend local funds   for programs and activities at the rate set forth under   District of Columbia Funds—Summary of Expenses as   included in the Fiscal Year 2014 Budget Request Act of   2013 (D.C. Act 20–127), as modified as of the date of   the enactment of this Act, except that the obligation or   expenditure of such local funds for a program or activity   shall remain subject to any terms and conditions which   were imposed on the obligation or expenditure of local   funds for such program or activity pursuant to section 1101 of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 412).(b)Effective dateSubsection (a) shall apply  with respect to any obligation or expenditure of funds occurring on or after the date of the enactment of this Act.